DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
	Claims 1-14 have been cancelled; claims 21-34 have been newly added; and claims 15-34 are currently pending. 

                                               Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 15-20, in the reply filed on 03/21/2022 is acknowledged.
	
                                       Information Disclosure Statement
The information disclosure statements filed on 03/18/2020 and 06/02/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.



                                    Allowable Subject Matter

    
 Claims 15, 22 and 29 are allowed over prior art of record.


The following is an examiner' s statement of reasons for allowance:

In regards to claims 15, 22 and 29, US2006/0060936 A1, US 2016/0099340; and US20160351625 teach a method of forming a semiconductor device, the method comprising: 
forming a recess overlying a substrate; depositing a gate dielectric layer lining and partially filling the recess; and forming the gate electrode in the recess. 


In regards to claim 15, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach depositing a multilayer film filling a remainder of the recess over the gate dielectric; having first and second sacrificial layers; removing the second sacrificial layer at sides of the recess; and forming the gate electrode underlying the first sacrificial layer in the recess. 

In regards to claim 22, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach forming a mask that covers the recessed surface and recessed into the top of the gate electrode layer; wherein a width of the mask is less than a width of the recess. 

In regards to claim 29, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach having series of one or more etches that recesses top portions of the gate electrode layer uncovered by the mask in order to level with, or recess relative to, a top surface of the gate dielectric layer.  
    
Claims 16-21, 23-28, and 30-34 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893